Case: 19-10568   Date Filed: 02/07/2020   Page: 1 of 3


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-10568
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 6:18-cv-01826-CEM-GJK



RENEE BELL,

                                                            Plaintiff-Appellant,

                                    versus

U.S. BANK NATIONAL ASSOCIATION,
Successor by Merger/Leader Mortgage (US Bancorp),
RICHARD K. DAVIS,
MARK G. RUNKER,
ANDREW CECERE,
FLORIDA HIGHWAY PATROL,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (February 7, 2020)
                Case: 19-10568       Date Filed: 02/07/2020       Page: 2 of 3


Before WILSON, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:

        Renee Bell, proceeding pro se, appeals the dismissal of her complaint with

prejudice under 28 U.S.C. § 1915(e) alleging constitutional violations by the

U.S. Bank National Association, the Oaks at Powers Park Homeowners

Association, the Florida Highway Patrol, and several individuals. Among other

things, Bell appears to contend that U.S. Bank conspired with the other defendants

to fraudulently foreclose on her property and prevent her from filing for

bankruptcy. On appeal, she asserts that the district court violated her constitutional

rights by dismissing her complaint and that the court shouldn’t have considered her

complaint frivolous because decisive facts may not have emerged until discovery

or trial. 1

        If a party fails to object to the findings or recommendations contained in an

report and recommendation (R&R) after being informed of the time period for

objecting and the consequences on appeal for failing to object, that party waives

the right to challenge the unobjected-to factual and legal conclusions on appeal.

11th Cir. R. 3-1. Furthermore, if a pro se litigant fails to address an issue in her

opening brief, that issue is deemed abandoned. Timson v. Sampson, 518 F.3d 870,


1
 The dismissal of a complaint under § 1915(e) as frivolous is reviewed for abuse of discretion.
Bilal v. Driver, 251 F.3d 1346, 1348–49 (11th Cir. 2001).



                                                2
              Case: 19-10568     Date Filed: 02/07/2020   Page: 3 of 3


874 (11th Cir. 2008). Here, Bell waived her right to challenge the district court’s

factual and legal conclusions because she didn’t object to the substance of the

R&R. She also abandoned any argument that the district court erred in dismissing

her complaint with prejudice because she did not argue that issue in her brief.

      Additionally, we have held that a district court doesn’t violate due process in

dismissing a complaint under § 1915(e) where the litigant is given an opportunity

to object to the R&R and the district court reviews the R&R de novo. Vanderberg

v. Donaldson, 259 F.3d 1321, 1324 (11th Cir. 2001). So, to the extent that Bell

argues that the dismissal violated due process, her argument fails because she was

given an opportunity to object to the R&R, which the court reviewed de novo.

      Finally, motions to dismiss based on a facial challenge to the complaint

should be resolved before discovery begins. Chudasama v. Mazda Motor Corp.,

123 F.3d 1353, 1367 (11th Cir. 1997). Therefore, to the extent that Bell asserts that

she couldn’t file a proper complaint without discovery, the district court

determined that her claims were facially frivolous and, therefore, properly

dismissed the matter before discovery.

      AFFIRMED.




                                          3